Order
Per Curiam
Jeffery Coleman appeals from his convictions for possession of a controlled substance and possession of drug paraphernalia. He challenges the sufficiency of the evidence to support both convictions. . After a thorough review of the briefs and the record, we find no error and affirm the circuit court’s judgment. A published opinion, would serve no jurisprudential purpose; however, we have provided the parties with a Memorandum explaining the reasons for our decision..
AFFIRMED. Rule 30.25(b)